DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “high degree of confidence”, which is unclear because the applicant does not describe what is the standard to be consider for being high degree of confidence. Therefore, claim 2 is indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 as being directed to abstract ideas in the form of visual inspection and generic computer element which do not exclude the claims from encompassing a mental process without integration into a practical application and without significantly more.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites the abstract idea of a mental process. This judicial exception is not integrated into a practical application because the additional features are mere pre-solution and post-solution activities. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional features are mere pre-solution and post-solution activities and are well-understood, routine, and conventional.

Step 1: Statutory Category: Yes – The claims recite a method of performing an automated echocardiography measurement across multiple cardiac cycles and therefore, is a method.

Step 2A, Prong 1: Judicial Exception: Yes – The claim recites the limitations “selecting a subset of the electrocardiographic images” and “calculating a global measurement from one or more measured parameters of the subset of the electrocardiographic images”. This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as its regarding a concept relating to selecting images and calculating measurements from the images. That is, nothing in the claim element precludes the step from practically being performed in in the mind and/or being performed with the aid of a pen and paper. A human could view images, select images, and determine a measurement from those images using reasonably in the mind. According, the claim recites a mental process-type abstract idea (see MPEP 2106.04(a)(2)).

Step 2A, Prong 2: Integrated into Practical Application: No – The claim recites the following additional elements: “providing an ultrasound imaging system”, “obtaining a number of echocardiographic images over multiple cardiac cycles”, and “displaying the global measurement”. The limitation of “providing” and “obtaining” are insignificant pre-solution activities of gathering data and “displaying” are insignificant post-activity. Therefore, it does not integrate an abstract idea into a practical application (see MPEP 2106.05(g)).

Step 2B: Inventive Concept: No – The additional claim elements merely recite insignificant pre/post-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. The additional elements of “providing an ultrasound system” and “obtaining a number of echocardiographic images over multiple cardiac cycles” are well understood, routine, and conventional as shown by Zhai (U.S. Patent No. 10595826B2) (see MPEP 2106.5(d)). Therefore, claim 1 is ineligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 1. Claim 2 recites the following elements: “the step of selecting the subset of echocardiographic images comprises applying a view recognition algorithm to the number of echocardiographic images to determine the subset of the echocardiographic images”. This is merely narrowing the claimed abstract idea of selecting. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 2 is ineligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 1. Claim 3 recites the following elements: “step of selecting the subset of echocardiographic images comprises applying an image quality algorithm”. This is merely narrowing the claimed abstract idea of selecting. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 3 is ineligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above

regarding claim 1. Claim 4 recites the following elements: “step of selecting the subset of echocardiographic images comprises applying a confidence metric to each of the number of echocardiographic images”. This is merely narrowing the claimed abstract idea of selecting. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 4 is ineligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 4. Claim 5 recites the following elements: “step of applying the confidence metric comprises comparing a measurement for each of the number of echocardiographic images with a predetermined value for that measurement”. This is merely narrowing the claimed abstract idea of selecting. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 5 is ineligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 1. Claim 6 recites the following elements: “step of selecting the subset of echocardiographic images comprises applying a combination of a view recognition algorithm, an image quality algorithm, and a confidence metric to each of the number of echocardiographic images”. This is merely narrowing the claimed abstract idea of selecting. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 6 is ineligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 1. Claim 7 recites the following elements: “the step of calculating the global

measurement comprises averaging the one or more measured parameters of each of the subset of echocardiographic images with one another”. The claim recites a mathematical formula or calculation that is used to average measured one or more parameters. Thus, the claim recites a mathematical concept. Note that, in this example, the “averaging” step is determined to recite a mathematical concept because the claim explicitly recites a mathematical formula or calculation. There is no combination of additional elements in the claim integrates the exception into a practical application. This is merely narrowing the claimed abstract idea of calculating. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 7 is ineligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 7. Claim 8 recites the following elements: “step of averaging the one or more measured parameters comprises determining a simple mean/median of the one or more parameters”. The claim recites a mathematical formula or calculation that is used to average measured one or more parameters. Thus, the claim recites a mathematical concept. Note that, in this example, the “averaging” and “determining a simple mean/median” steps are determined to recite a mathematical concept because the claim explicitly recites a mathematical formula or calculation. There is no combination of additional elements in the claim integrates the exception into a practical application. This is merely narrowing the claimed abstract idea of calculating. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 8 is ineligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 7. Claim 9 recites the following elements: “step of averaging the one or more measured

parameters comprises determining a weighted average of the one or more parameters”. The claim recites a mathematical formula or calculation that is used to average measured one or more parameters. Thus, the claim recites a mathematical concept. Note that, in this example, the “averaging” and “determining a weighted average” step are determined to recite a mathematical concept because the claim explicitly recites a mathematical formula or calculation. There is no combination of additional elements in the claim integrates the exception into a practical application. This is merely narrowing the claimed abstract idea of calculating. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 9 is ineligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 9. Claim 10 recites the following elements: “step of determining the weighted average of the one or more parameters further comprises the steps of: applying a weight to the one or more parameters for each of the subset of echocardiographic images, wherein the weight for the one or more parameters of each of the subset of echocardiographic images is obtained from results of the step of selecting the subset of echocardiographic images; and averaging the weighted one or more parameters for each of the subset of echocardiographic images”. The claim recites a mathematical formula or calculation that is used to average measured one or more parameters. Thus, the claim recites a mathematical concept. Note that, in this example, the “averaging” and “determining a weighted average” step are determined to recite a mathematical concept because the claim explicitly recites a mathematical formula or calculation. There is no combination of additional elements in the claim integrates the exception into a practical application. This is merely narrowing the claimed abstract idea of calculating. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 10 is ineligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 10. Claim 10 recites the following elements: “the weight for the one or more parameters of each of the subset of echocardiographic images corresponds to a value for each of the subset of echocardiographic images selected from the group of: an image confidence value, and image quality values and a confidence metric”. This is merely narrowing the claimed abstract idea of selecting. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 11 is ineligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 1. Claim 12 recites the following elements: “determining a global measurement confidence value after selecting a subset of the electrocardiographic images”. This is merely narrowing the claimed abstract idea of selecting. Additionally, claim 12 recites the following elements: “displaying the global measurement confidence value with the global measurement”, which is merely narrowing the step which amounts to a pre/post-solution insignificant activity. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 12 is ineligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 12. Claim 13 recites the following elements: “step of determining the global measurement confidence value comprises comparing the confidence metrics for each of the subset of echocardiographic images to a reference value”. This is merely narrowing the claimed abstract idea of

selecting. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 13 is ineligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 12. Claim 14 recites the following elements: “step of determining the global measurement confidence value comprises determining the variance of the one or more parameters across the subset of echocardiographic images”. This is merely narrowing the claimed abstract idea of selecting. The claim does not contain any additional features, which either integrate the claim into a practical application or is significantly more than judicial exception. Therefore, claim 14 is ineligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 1. Claim 15 recites the following elements: “step of displaying the global measurement comprises: displaying a single echocardiographic image; and displaying a number of indicators in association with the single echocardiographic image”. This is merely narrowing the step which amounts to a pre/post-solution insignificant activity. This pre/post solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. Therefore, claim 15 is ineligible.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 15. Claim 7 recites the following elements: “the single echocardiographic image is an echocardiographic image selected from the subset of echocardiographic images having the highest image confidence value, image quality value, confidence metric, or combination thereof”. This is merely narrowing the step which amounts to a pre/post-solution insignificant activity. This pre/post solution

insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. Therefore, claim 16 is ineligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 15. Claim 17 recites the following elements: “the single echocardiographic image is a simulated echocardiographic image generated by the processing device corresponding directly to the global measurement of the one or more parameters”. This is merely narrowing the step which amounts to a pre/post-solution insignificant activity. This pre/post solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. Therefore, claim 17 is ineligible.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 15. Claim 18 recites the following elements: “the number of indicators each represent measurement values for the one or more parameters of each of the subset of echocardiographic images relative to the global measurement”. This is merely narrowing the step which amounts to a pre/post-solution insignificant activity. This pre/post solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. Therefore, claim 18 is ineligible.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1 and Step 2A, Prong 1: Judicial Exception are discussed above regarding claim 15. Claim 19 recites the following elements: “the number of indicators each have appearances corresponding at least one of: the confidence metric of each of the echocardiographic images of the subset of echocardiographic images, or the variation of the measurement of the one or more parameters of each of the subset of echocardiographic images relative to the global measurement”. This is merely narrowing the step which amounts to a pre/post-solution insignificant activity. This pre/post solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. Therefore, claim 19 is ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-8, 12-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Zhai (U.S. Patent No. 10595826B2).

Regarding claim 1, Zhai teaches a method of performing an automated echocardiography measurement across multiple cardiac cycles (Fig 4, column 8, lines 27-43 and multiple cardiac cycles, column 8, lines 5-7 and automated to selected part of the heart cycle to be displayed, column 10, lines 18-22), the method comprising: 
providing an ultrasound imaging system (Fig 2, column 8, lines 43-45) including a control panel (processor and memory to executes Fig 4, column 8, lines 14-36) including a processing device (processor for generating ultrasound image, column 8, lines 27-36 and Fig 4, act 40, column 8, lines 58-65, processing ultrasound image data to create image) configured to process ultrasound image data (Fig 4, act 40, column 8, lines 58-65, processing ultrasound image data to create image), and an electronic storage device (memory is a computer readable stage medium for storing instructions for a processor to executes steps in fig 4, column 8, lines 14-27) containing algorithms (algorithms, column 6, lines 49-53) for access and utilization by the processing device (memory, column 8, lines 14-27), a display (Fig 4, display 18, column 7, lines 61-65, displaying ultrasound images processed by the system) operably connected to the control panel (display 18, column 7, lines 61-65, loading display values into a memory and displaying ultrasound images processed by the system), and a transducer operably (Fig 4, transducer probe 16 is connected to control panel of echocardiography scanner 14, column 4, lines 34-43, and column 8, lines 58-65) connected to the control panel (Fig 2, transducer probe 16 is connected to scanner 14 that has processor and memory) to obtain and transmit ultrasound and echocardiograph image data to the control panel (Fig 4, act 40, column 8, line 58 – column 9, line 3); 
obtaining a number of echocardiographic images over multiple cardiac cycles (Fig 4, act 40, column 8, lines 27-43 and 58-60 and multiple cardiac cycles, column 8, lines 5-7); 
selecting a subset of the electrocardiographic images (Fig 4, acts 48, column 9, lines 37-51, selecting ultrasound images to process for a given phase of the heart cycle); 
calculating a global measurement (heart rate, column 8, lines 11-14) from one or more measured parameters (Fig 4, act 48, duration and phase of the heart cycle, column 9, lines 56-64 and column 2, lines 48-52) of the subset of the electrocardiographic images (Fig 4, act 48, column 9, lines 56-64); and 
displaying the global measurement (heart cycle information to be display including heart rate column 4, lines 50-54).

Regarding claim 2, Zhai teaches a method (Fig 4, column 8, lines 27-43 and multiple cardiac cycles, column 8, lines 5-7) according to claim 1, wherein the step of selecting the subset of echocardiographic images (Fig 4, act 50, column 9, line 66 – column 10, line 13) comprises applying a view recognition algorithm (machine-learnt classifier and algorithms for identify image represents a particular phase, column 6, lines 4-14 and column 6, lines 59-62) to the number of echocardiographic images to determine the subset of the echocardiographic images which each have a stable classification result for a view of the echocardiographic image with a high degree of confidence (Fig 4, act 48, column 9, lines 37-55 and machine-learnt classifier and algorithms for identify image represents a particular phase, column 6, lines 4-14 and column 6, lines 59-62. One ordinary skilled in the art will recognize having machine-learnt classifier can achieve the benefits of stable classification result and high degree of confidence).

Regarding claim 4, Zhai teaches a method (Fig 4, column 8, lines 27-43 and multiple cardiac cycles, column 8, lines 5-7) according to claim 1, wherein the step of selecting the subset of echocardiographic images (Fig 4, act 50, column 9, line 66 – column 10, line 13) comprises applying a confidence metric (automatic tracing in spectral Doppler as confidence metric to identify used additionally to identify the phase, column 6, lines 4-14) to each of the number of echocardiographic images (Spectral Doppler as mode of imaging in act 52, figure 4, column 10, lines 13-17).

Regarding claim 5, Zhai teaches a method (Fig 4, column 8, lines 27-43 and multiple cardiac cycles, column 8, lines 5-7) according to claim 4, wherein the step of applying the confidence metric (automatic tracing in spectral Doppler to identify used additionally to identify the phase, column 6, lines 4-14) comprises comparing a measurement (Fig 3, trace 32 measured amplitude, column 6, lines 56-59) for each of the number of echocardiographic images with a predetermined value or that measurement (Fig 3, amplitude thresholding, column 6, lines 4-14 and column 6, lines 56-59 tracking amplitude corresponding to different type of wave based on variation characteristics).

Regarding claim 7, Zhai teaches a method (Fig 4, column 8, lines 27-43 and multiple cardiac cycles, column 8, lines 5-7) according to claim 1, wherein the step of calculating the global measurement (Fig 4, act 48 phase detection of the heart cycle, volume, and flow, column 9, lines 37-64) comprises averaging the one or more measured parameters of each of the subset of echocardiographic images with one another (averaging heart rate, column 7, lines 18-22).

Regarding claim 8, Zhai teaches a method (Fig 4, column 8, lines 27-43 and multiple cardiac cycles, column 8, lines 5-7) according to claim 7, wherein the step of averaging the one or more measured parameters (averaging heart rate, column 7, lines 18-22) comprises determining a simple mean/median of the one or more parameters (determining mean as averaging heart rate, column 7, lines 18-22).

Regarding claim 12, Zhai teaches a method (Fig 4, column 8, lines 27-43 and multiple cardiac cycles, column 8, lines 5-7) according to claim 1, further comprising the steps of: 
determining a global measurement confidence value (Fig 4, act 48, variations of heart rate, volume and flow, column 9, lines 56-65) after selecting a subset of the electrocardiographic images (Fig 4, act 40, column 8, lines 27-43 and 58-60 and multiple cardiac cycles, column 8, lines 5-7); and 
displaying the global measurement confidence value (Fig 3-4, trace 32, amplitude corresponding to the waves is based on variation characteristics, column 6, lines 56-61) with the global measurement (Fig 3-4, displaying of heart rate).

Regarding claim 13, Zhai teaches a method (Fig 4, column 8, lines 27-43 and multiple cardiac cycles, column 8, lines 5-7) according to claim 12, wherein the step of determining the global measurement confidence value (automatic tracing in spectral Doppler to identify used additionally to identify the phase, column 6, lines 4-14) comprises comparing the confidence metrics for each of the subset of echocardiographic images to a reference value (amplitude threshold in spectral Doppler, column 6, lines 4-14).

Regarding claim 14, Zhai teaches a method (Fig 4, column 8, lines 27-43 and multiple cardiac cycles, column 8, lines 5-7) according to claim 12, wherein the step of determining the global measurement confidence value (Fig 4, act 48, variance of heart rate, column 9, lines 56-65) comprises determining the variance of the one or more parameters across the subset of echocardiographic images (variation in heart rate, volume, and flow between cycles column 9, lines 56-65).

Regarding claim 15, Zhai teaches a method (Fig 4, column 8, lines 27-43 and multiple cardiac cycles, column 8, lines 5-7) according to claim 1, wherein the step of displaying the global measurement comprises: 
displaying a single echocardiographic image (display one or more ultrasound images, column 7, lines 64-65); and 
displaying a number of indicators in association with the single echocardiographic image (phase information is displayed with each ultrasound image, column 7, lines 65-67).

Regarding claim 18, Zhai teaches a method (Fig 4, column 8, lines 27-43 and multiple cardiac cycles, column 8, lines 5-7) according to claim 15, wherein the number of indicators (phase information is displayed with each ultrasound image, column 7, lines 65-67) each represent measurement values for the one or more parameters of each of the subset of echocardiographic images relative to the global measurement (phase is used to calculate heart-related parameters, column 9, lines 56-65).

Regarding claim 19, Zhai teaches a method (Fig 4, column 8, lines 27-43 and multiple cardiac cycles, column 8, lines 5-7) according to claim 15, wherein the number of indicators (phase information is displayed with each ultrasound image, column 7, lines 65-67) each have appearances corresponding at least one of: the confidence metric of each of the echocardiographic images of the subset of echocardiographic images (Fig 3, trace 32, column 5, lines 35-38 and automatic tracing in spectral Doppler to identify used additionally to identify the phase, column 6, lines 4-14), or the variation of the measurement of the one or more parameters of each of the subset of echocardiographic images relative to the global measurement (variances in heart rate, volume, and flow between cycles column 9, lines 56-65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhai (U.S. Patent No. 10595826B2) as applied to claim 1 above, and further in view of Cadieu (U.S. Pub. No. 20220104790A1).

Regarding claim 3, Zhai teaches a method (Fig 4, column 8, lines 27-43 and multiple cardiac cycles, column 8, lines 5-7) according to claim 1 and step of selecting the subset of echocardiographic images 
Zhai fails to teach applying an image quality algorithm that determines the subset of the echocardiographic images having a minimum image quality. However, Cadieu teaches applying an image quality algorithm (Fig 2, neural network 260 and image quality value, paragraph [0022]-[0024]) that determines the subset of the echocardiographic images having a minimum image quality (threshold of image quality value, paragraph [0024]). 
Zhai and Cadieu are considered to be analogous to the claimed invention because they are in the same field of ultrasound image for echocardiography. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Zhai to incorporate the teachings of Cadieu providing applying an image quality algorithm (Fig 2, neural network 260 and image quality value, paragraph [0022]-[0024]) that determines the subset of the echocardiographic images having a minimum image quality (threshold of image quality value, paragraph [0024]). Doing so would allow clearly defining more regions of interest from view selecting providing through quality value (Cadieu paragraph [0019]). 

Regarding claim 6, Zhai teaches a method (Fig 4, column 8, lines 27-43 and multiple cardiac cycles, column 8, lines 5-7) according to claim 1, wherein the step of selecting the subset of echocardiographic images (Fig 4, acts 46, 48, and 50, column 9, line 26 – column 10, line 13) comprises applying a combination of a view recognition algorithm (machine-learnt classifier and algorithms for identify image represents a particular phase, column 6, lines 4-14 and column 6, lines 59-62) and a confidence metric (automatic tracing in spectral Doppler to identify used additionally to identify the phase, column 6, lines 4-14) to each of the number of echocardiographic images.
Zhai fails to teach applying image quality algorithm to each of the number of echocardiographic images. However, Cadieu teaches applying an image quality algorithm (Fig 2, neural network 260 and image quality value, paragraph [0022]-[0024]) to each of the number of echocardiographic images.  
Zhai and Cadieu are considered to be analogous to the claimed invention because they are in the same field of ultrasound image for echocardiography. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Zhai to incorporate the teachings of Cadieu providing applying an image quality algorithm (Fig 2, neural network 260 and image quality value, paragraph [0022]-[0024]) image quality algorithm to each of the number of echocardiographic images. Doing so would allow clearly defining more regions of interest from view selecting providing through quality value (paragraph [0019]).

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhai (U.S. Patent No. 10595826B2) as applied to claim7 above, and further in view of Ustuner (U.S. Pub. No. 20040006266A1).

Regarding claim 9, Zhai teaches a method (Fig 4, column 8, lines 27-43 and multiple cardiac cycles, column 8, lines 5-7) according to claim 7 and step of averaging the one or more measured parameters (averaging heart rate, column 7, lines 18-22).  
Zhai fails to teach determining a weighted average of the one or more parameters. However, Ustuner teaches determining a weighted average of the one or more parameters (weighted average, paragraph [0078]).
Zhai and Ustuner are considered to be analogous to the claimed invention because they are in the same field of ultrasound image for echocardiography. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Zhai to incorporate the teachings of Ustuner providing determining a weighted average of the one or more parameters (weighted average, paragraph [0078]). Doing so would increase accuracy in detecting the phase of physiological cycle represented by the (paragraph [0078]).

Regarding claim 10, Zhai teaches a method (Fig 4, column 8, lines 27-43 and multiple cardiac cycles, column 8, lines 5-7) according to claim 9, 
Zhai fails to teach the step of determining the weighted average of the one or more parameters further comprises the steps of: applying a weight to the one or more parameters for each of the subset of echocardiographic images, wherein the weight for the one or more parameters of each of the subset of echocardiographic images is obtained from results of the step of selecting the subset of echocardiographic images; and averaging the weighted one or more parameters for each of the subset of echocardiographic images. However, Ustuner teaches the step of determining the weighted average of the one or more parameters (weighted average, paragraph [0078]) further comprises the steps of: applying a weight to the one or more parameters for each of the subset of echocardiographic images (weighted average for the phase of the physiological cycle represented by the images, paragraph [0078]), wherein the weight for the one or more parameters of each of the subset of echocardiographic images is obtained from results of the step of selecting the subset of echocardiographic images (phase of the physiological cycle represented by the images, paragraph [0078]); and averaging the weighted one or more parameters for each of the subset of echocardiographic images (weight average for phase of the physiological cycle represented by the images, paragraph [0078]). 
Zhai and Ustuner are considered to be analogous to the claimed invention because they are in the same field of ultrasound image for echocardiography. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Zhai to incorporate the teachings of Ustuner providing the step of determining the weighted average of the one or more parameters (weighted average, paragraph [0078]) further comprises the steps of: applying a weight to the one or more parameters for each of the subset of echocardiographic images (weighted average for the phase of the physiological cycle represented by the images, paragraph [0078]), wherein the weight for the one or more parameters of each of the subset of echocardiographic images is obtained from results of the step of selecting the subset of echocardiographic images (phase of the physiological cycle represented by the images, paragraph [0078]); and averaging the weighted one or more parameters for each of the subset of echocardiographic images (weight average for phase of the physiological cycle represented by the images, paragraph [0078]). Doing so would increase accuracy in detecting the phase of physiological cycle represented by the (paragraph [0078]).

Regarding claim 11, Zhai teaches a method (Fig 4, column 8, lines 27-43 and multiple cardiac cycles, column 8, lines 5-7) according to claim 10. 
Zhai fails to teach the weight for the one or more parameters of each of the subset of echocardiographic images corresponds to a value for each of the subset of echocardiographic images selected from the group of: an image confidence value, and image quality values and a confidence metric. Ustuner teaches the weight for the one or more parameters (weighted average, paragraph [0078]) of each of the subset of echocardiographic images corresponds to a value for each of the subset of echocardiographic images selected from the group of: an image confidence value (the phase of the physiological cycle represented by the image, paragraph [0078]), and image quality values (signal-to-noise ratio of each of the images, paragraph [0078]) and a confidence metric (the phase of the physiological cycle represented by the image, paragraph [0078]).
Zhai and Ustuner are considered to be analogous to the claimed invention because they are in the same field of ultrasound image for echocardiography. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Zhai to incorporate the teachings of Ustuner providing the weight for the one or more parameters (weighted average, paragraph [0078]) of each of the subset of echocardiographic images corresponds to a value for each of the subset of echocardiographic images selected from the group of: an image confidence value (the phase of the physiological cycle represented by the image, paragraph [0078]), and image quality values (signal-to-noise ratio of each of the images, paragraph [0078]) and a confidence metric (the phase of the physiological cycle represented by the image, paragraph [0078]). Doing so would increase quality in selecting location in imaging (paragraph [0078]).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhai (U.S. Patent No. 10595826B2) as applied to claim 15 above, and further in view of Canfield (W.O. Pub. No. 2020126712A1).

Regarding claim 16, Zhai teaches a method (Fig 4, column 8, lines 27-43 and multiple cardiac cycles, column 8, lines 5-7) according to claim 15 and single echocardiographic image is an echocardiographic image selected from the subset of echocardiographic images (display one or more ultrasound images, column 7, lines 64-65).
Zhai fails to teach single echocardiographic image is an echocardiographic image selected from the subset of echocardiographic images having the highest image confidence value, image quality value, confidence metric, or combination thereof. However, Canfield teaches single image (Fig. 8, paragraph [051]-[052]) is an image selected from the subset of images having the highest image confidence value, image quality value, confidence metric, or combination thereof (highest merits value and confidence level (Fig. 8, paragraph [051]-[052]).
Zhai and Canfield are considered to be analogous to the claimed invention because they are in the same field of ultrasound image. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Zhai to incorporate the teachings of Canfield providing single image (Fig. 8, paragraph [051]-[053]) is an image selected from the subset of images having the highest image confidence value, image quality value, confidence metric, or combination thereof (highest merits value and confidence level (Fig. 8, paragraph [051]-[053]). Doing so would allow user to select item of interest for each period of time (paragraph [053]). 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhai (U.S. Patent No. 10595826B2) as applied to claim 15 above, and further in view of Thiruvenkadam (U.S. Patent. No. 9147258B2).

Regarding claim 17, Zhai teaches a method (Fig 4, column 8, lines 27-43 and multiple cardiac cycles, column 8, lines 5-7) according to claim 15, wherein the single echocardiographic image (display one or more ultrasound images, column 7, lines 64-65) is echocardiographic image generated by the processing device corresponding directly to the global measurement of the one or more parameters (processor to executes Fig 4, column 8, lines 14-36 and Fig 3, image with heart related parameters).
Zhai fails to teach the single echocardiographic image is a simulated echocardiographic image generated by the processing device. However, Thiruvenkadam teaches the simulated echocardiographic images generated by processor (Fig 3, simulated echocardiographic images, column 10, lines 11-26 and processor to generate simulated images, column 2, lines 7-17).
Zhai and Cadieu are considered to be analogous to the claimed invention because they are in the same field of ultrasound image for echocardiography. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Zhai to incorporate the teachings of Thiruvenkadam providing the simulated echocardiographic images generated by processor (Fig 3, 7-9, simulated echocardiographic images, column 10, lines 11-26 and processor to generate simulated images, column 2, lines 7-17). Doing so would allow to adjust size, gap, noise, and contrast for defining better search space (Thiruvenkadam column 10, lines 11-26). 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhai (U.S. Patent No. 10595826B2) and Cadieu (U.S. Pub. No. 20220104790A1).

Regarding claim 20, Zhai teaches an ultrasound imaging system (Fig 2, column 8, lines 43-45) for performing automated measurements from echocardiographic images obtained over a number of cardiac cycles (Fig 4, column 8, lines 27-43 and multiple cardiac cycles, column 8, lines 5-7 and automated to selected part of the heart cycle to be displayed, column 10, lines 18-22), the echocardiographic imaging system comprising: 
a control panel (processor to executes Fig 4, column 8, lines 14-36) including a processing device (processor for generating ultrasound image, column 8, lines 27-36 and Fig 4, act 40, column 8, lines 58-65, processing ultrasound image data to create image) configured to process ultrasound image data and an electronic storage device operably connected to the processing device (memory is a computer readable stage medium for storing instructions for a processor to executes steps in fig 4, column 8, lines 14-27 and algorithms, column 6, lines 49-53); 
a display operably (Fig 4, display 18, column 7, lines 61-65, displaying ultrasound images processed by the system) connected to the control panel (display 18, column 7, lines 61-65, loading display values into a memory and displaying ultrasound images processed by the system); and 
a transducer (Fig 4, transducer probe 16 is connected to control panel of echocardiography scanner 14, column 4, lines 34-43, and column 8, lines 58-65) operably connected to the control panel (Fig 2, transducer probe 16 is connected to scanner 14 that has processor and memory) to obtain and transmit ultrasound image data to the control panel (Fig 4, act 40, column 8, line 58 – column 9, line 3), 
wherein the processing device (processor to executes Fig 4, column 8, lines 14-36) is configured to employ one or more automated measurement algorithms (Fig 4, column 8, lines 27-43 and multiple cardiac cycles, column 8, lines 5-7) stored in the electronic storage device (memory is a computer readable stage medium for storing instructions for a processor to executes steps in fig 4, column 8, lines 14-27 and algorithms, column 6, lines 49-53) to select a subset of echocardiographic images from a number of echocardiographic images (Fig 4, act 40, column 8, lines 27-43 and 58-60 and multiple cardiac cycles, column 8, lines 5-7) obtained by the transducer over multiple cardiac cycles (Fig 4, transducer probe 16 is connected to control panel of echocardiography scanner 14, column 4, lines 34-43, and column 8, lines 58-65) based on one or more of an image confidence value (amplitude threshold in spectral Doppler, column 6, lines 4-14), a confidence metric (automatic tracing in spectral Doppler to identify used additionally to identify the phase, column 6, lines 4-14), or combination thereof, and to calculate (Fig 4, act 52, heart rate, column 9, lines 37-64) and display a global measurement (Fig 4, act 52, column 10, lines 13-26) of one or more parameters from the subset of echocardiographic images.
Zhai fails to teach an image quality value. However, Cadieu teaches an image quality value (Fig 2, neural network 260 and image quality value, paragraph [0022]-[0024]). 
Zhai and Cadieu are considered to be analogous to the claimed invention because they are in the same field of ultrasound image for echocardiography. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to have modified Zhai to incorporate the teachings of Cadieu providing an image quality value (Fig 2, neural network 260 and image quality value, paragraph [0022]-[0024]). Doing so would allow clearly defining more regions of interest from view selecting providing through quality value (paragraph [0019]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhai (U.S. Patent No. 10595826B2), Cadieu (U.S. Pub. No. 20220104790A1), Ustuner (U.S. Pub. No. 20040006266A1), and Canfield (W.O. Pub. No. 2020126712A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH H NGUYEN whose telephone number is (571)272-8418. The examiner can normally be reached M-F 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Mattson can be reached on 408-918-7613. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANH HOANG NGUYEN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SEAN D MATTSON/Primary Examiner, Art Unit 3793